Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed May 27, 2022 in response to the Office Action of January 31, 2022 is acknowledged and has been entered.  Claims 1, 24, 42, 45, 46, 49 and 60 have been amended. 
2.	Claims 1, 2, 6, 7, 9-11, 13, 14, 17, 19, 20, 22, 23, 24, 41, 42, 45, 46, 48, 49, 59, 60, 82 and 83 are pending. 
3.	Claims 6, 7, 19, 20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 1, 2, 9-11, 13, 14, 17, 24, 41, 42, 45, 46, 48, 49, 59, 60, 82 and 83 are currently under consideration as drawn to the elected species 1) An inhibitor of T cell or dendritic cell suppression: an antibody or antibody fragment, particularly an anti-PD-1 antibody; 2)    An immunostimulatory compound: CpG; 3) A cytokine or a compound that attracts an immune cell: granulocyte macrophage colony-stimulating factor (GM-CSF).; 4) Compounds that induce immunogenic cell death: anthracycline compounds.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 46 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 46, section (c) was amended to at least one biodegradable porous polymeric device is administered to the subject.
Applicant argues that support for the amendment can be found in the specification and claims as originally filed. 
A review of the specification and claims as originally filed reveals support for: (i) one such biodegradable porous polymeric device is administered to the subject; or (ii) two such biodegradable porous polymeric devices are administered to the subject.  See original claim 46. However, the one or two porous polymeric devices originally claimed does not provide support for the amended claim 46 because the number of devices encompassed by at least one biodegradable porous polymeric device is an open ended range of devices that is much broader than the one or two devices originally disclosed in the specification and claims as filed.  Thus, the amendment is new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1, 2, 9-11, 13, 14, 17, 24, 41, 42, 45, 46, 48, 49, 59, 60, 82 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168379 A2 (Ali et al. Nov. 5, 2015, effectively filed April 30, 2015, IDS), “Ali” evidenced by Nivolumab (MeSH-NCBI https://www.ncbi.nlm.nih.gov/mesh/?term=nivolumab 2010, downloaded March 08, 2019, of record), in view of WO 2009/002401 A2 (Mooney et al. Dec. 31, 2008, IDS), “Mooney”,  in view of EP 1 712 238 A1 (Kromer et al. Oct. 18, 2006, of record), “Kroemer” in view of  US 2004/0028745 (Bouhadir et al. Feb. 12, 2004, of record), “Bouhadir”.
Ali teaches a device of the invention comprises an inhibitor of an immune-inhibitory protein; a scaffold composition; a cell recruitment composition; and a bioactive composition, where the bioactive composition is incorporated into or coated onto the scaffold composition, and where the bioactive composition causes modification of cells in or recruited to the device.  See ¶ [05]. 
Ali teaches that the bioactive composition includes elements to attract or activate dendritic cells including small molecules, GM-CSF and GpG-ODN. See ¶¶ [079] and [080]. 
Ali teaches that the immune inhibitory protein is PD-1 and the inhibitor is antibody.  See ¶¶ [07]-[08].  
 Ali teaches that anti-PD-1 antibodies include MDX-1106, MK3475, CT-011, and AMP-224 or a fragment thereof.  See ¶ [08].  
MDX-1106 is Nivolumab which is a fully humanized monoclonal antibody.  See Nivolumab.
Ali teaches that antibodies include, but are not limited to, polyclonal, monoclonal, chimeric, dAb (domain antibody), single chain, Fab, Fab' and F(ab')2 fragments, and scFvs.  See ¶¶ [0311]-[0312].
Ali teaches that the device contains a scaffold that comprises open, interconnected macropores.  See ¶ [012].
Ali teaches that exemplary cell recruitment compositions comprise a cytokine, chemokine, or growth factor. For example, the cell recruitment composition comprises GM-CSF, Flt3L, or CCL20. See ¶ [013].
Ali teaches that the device comprise CpG oligonucleotide.  See ¶ [024].
Ali teaches that  the scaffold comprises a hydrogel or porous polymer, said scaffold comprising a polymer or co-polymer of polylactic acid, polyglycolic acid, PLGA, alginate, gelatin, collagen, agarose, poly(lysine), polyhydroxybutyrate, poly-epsilon-caprolactone, polyphosphazines, poly(vinyl alcohol), poly(alkylene oxide), poly(ethylene oxide), poly(allylamine), poly(acrylate), poly(4-aminomethylstyrene), pluronic polyol, polyoxamer, poly(uronic acid), poly(anhydride) or poly(vinylpyrrolidone.  See ¶ [026].
Ali teaches that the scaffold polymers like polylactic acid, polyglycolic acid, PLGA, alginate, gelatin, collagen, and agarose are biodegradable.  See ¶ [092]. 
	Ali teaches a method of killing a cancer cell in a subject in need thereof comprising administering the device described herein.  See ¶¶ [029]-[043].  
	Ali teaches administering the device by injection.  See ¶ [039].  
	Ali teaches implanting or administering the device at or near the site of a solid tumor.  See ¶¶ [076] and [093].
	Killing cancer cells with a device comprising an anti-PD1 antibody as taught by Ali would reduce tumor growth, reduce tumor volume between at least about 5% and increase survival.  See Examples 1 and 2 and Figures 1 and 2.
	Ali teaches macroporous, poly-lactide-co-glycolide (PLG) matrices/vaccines were designed to provide long-term and sustained release of GM-CSF, FL, and CCL20 and were modified to contain CpG-ODN.  See ¶¶ [0305], [0306], [0323], and [0325]. 
Ali teaches administering the PLG vaccine with anti-PD1 antibodies.  See Example 2. 
Ali does not teach administering a chemotherapeutic agent that induces immunogenic cell death by directly killing the solid tumor cell. 
Mooney teaches a device that includes a scaffold composition which incorporates or is coated with a bioactive composition; the device attracts, adheres, captures and eliminates targeted undesirable cells. The device executes these functions by a variety of methods that include or exclude the use of a bioactive composition. Depending on the application for which the device is used, the device regulates capture and survival through the physical or chemical characteristics of the scaffold itself. For example, the scaffold composition is differentially permeable, allowing cell passage only in certain physical areas of the scaffold. The permeability of the scaffold composition is regulated, for example, by selecting or engineering a material for greater or smaller pore size, density, polymer cross-linking, stiffness, toughness, ductility, or viscoelascticity.  See ¶ [05]. 
Mooney teaches the bioactive composition includes antibodies to activate the immune system, compounds to augment the activity of phagocytic cells, toxins and chemotherapy agents.  See ¶ [16].
Mooney teaches targeting cancer cells and solid tumors with the device. See ¶¶ [06], [08], and [18]-[20].
Mooney teaches implanting the device by injection at the site of abnormal cell replication.  Mooney teaches once in place, the scaffold composition adheres to adjacent tissue and a bioactive composition that is either tethered to the scaffold or allowed to disseminate from the scaffold at close range, induces death of the rapidly dividing cell population. In this case, the scaffold degrades over time and does not require collection. Mooney teaches that a significant advantage of using the scaffold composition to reduce neoplastic growth, is that devices located around the tumor borders capture cells that attempt to escape from the tumor, thus, preventing them from spreading outside of their local niche. See ¶ [76].
Kroemer teaches using cytotoxic anthracyclines, like doxorubicin, to produce immunogenic tumor compositions for cancer treatment.  See  ¶¶  [0007]-[0020] and claims 1-17.  
	Kroemer teaches that doxorubicin treated cells cell stimulate an effective immune response mediated by dendritic cells.  See  ¶  [0052].
Kroemer teaches that doxorubicin elicited apoptosis is immunogenic in several tumor models. See  ¶  [0053].
Kroemer teaches that the anthracycline is injected into or at the vicinity of the tumor.  See abstract and  ¶¶ [0001] and [0031]-[0033].
Bouhadir teaches that anthracyclines, like doxorubicin, can be released by hydrogels in a controlled manner to minimize the side effects of these therapeutic agents.  See ¶¶ 0029-0030 and 0032.

It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Ali, Mooney, Kroemer and Bouhadir to use anthracyclines, like doxorubicin, in the bioactive composition in the scaffold of Ali injected into or in proximity of a solid tumor because Ali teaches administering the device at or near the site of a solid tumor, Mooney teaches a significant advantage of using a scaffold composition to reduce neoplastic growth  is that devices located around the tumor borders capture cells that attempt to escape from the tumor, thus, preventing them from spreading outside of their local niche, Kroemer teaches treatment of cancer cells with doxorubicin produces immunogenic compositions useful for cancer treatment mediated by dendritic cells and is immunogenic in several tumor models, and Bouhadir teaches that hydrogel release of anthracycline reduces their side effects.  One would have been motivated to use anthracyclines, like doxorubicin, in the bioactive composition in the scaffold of Ali to stimulate an immune response with doxorubicin which produces an immunogenic tumor cell compositions in the scaffold to which attracted dendritic cells stimulate an anti-tumor immune response and to administer the device at or near the solid tumor to prevent spread of the tumor cells from the local tumor site. 

Unexpected Properties
Applicant argues that moreover, the non-obviousness of the claimed invention is further evidenced by the unexpected properties of the claimed invention. Evidence of secondary considerations, including unexpected results, if presented by the Applicant, must be considered by the Examiner in determining obviousness. M.P.E.P. § 2145 and, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372 (Fed. Cir. 2007). It is of particular importance to detect evidence of nonobjective criteria showing nonobviousness beyond the prima facie analysis, including “unexpected results... [and] this evidence is not just a cumulative or confirmatory part of the obviousness calculus but constitutes independent evidence of nonobviousness.” Ortho-McNeil Pharmaceutical v. Mylan Labs, 520 F.3d 1358, 1365 (Fed. Cir. 2008). M.P.E.P. § 2145 further states that the non-obviousness of the claimed invention may be demonstrated by rebuttal evidence which may “include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art.”
Applicant argues that in the present case, Applicants have surprisingly discovered and experimentally demonstrated that the claimed methods have unexpected advantages over the prior art. Indeed, the failure of the art to teach, suggest or render obvious the claimed method is not trivial. Applicant’s design and use of a device free of an antigen upon administration, but that generates a subject specific immune response by incorporating a compound that directly kills a tumor cell results in significant advantages. For example, at page 19, lines 3-8, the specification teaches that
[o]ne advantage of this patient-specific immunization system is reduced toxicity of immunomodulatory and/or chemotherapeutic agents, because the device delivers agents locally at the tumor site and/or permits the use of lower concentrations of the agents. Inducers of immunogenic cell death, e.g., chemotherapeutic/tumor cytotoxic agents synergize with the device mediated immune modulation leading to improved tumor regression/reduction while reducing side effects. (Emphasis added).

Applicant argues that the specification, from page 19, line 18 to page 20, line 10, further teaches that
[t]his approach complements other immunotherapy strategies by reducing the immunosuppressive environment at the tumor site. Advantages of using this biomaterial to deliver such immunomodulatory agents are listed below:
•    Local delivery to site of action - active agent to where it is needed.
•    Sustained release of bioactive agents -local high concentration for extended times unlike bolus injection that would be cleared rapidly.
•    Broader range of possible bioactive agents - agents, such as immunogenic cancer cell death inducers, immunostimulatory compounds, or immune cell enhancers that are not tolerable when administered systemically or as a bolus may be useful in devices of the invention. Thus, even agents that have been abandoned after clinical trials involving systemic or bolus administration are useful in the present subject matter.
•    Dose sparing - all drug to site of action so lower dose required than when delivered systemically.
•    Reduced side effects - these immunomodulatory agents can cause dose limiting toxicity when given systemically. This permits the use of compounds that are associated with adverse or dangerous side effects when administered systemically.
•    No tumor material/known tumor antigen required if performing vaccination - some other vaccine strategies require taking material from the patient or having a known tumor antigen.
•    Avoid need for surgical implant. In various embodiments in which a device or scaffold of the invention is administered without surgical implantation, the device or scaffold is injected using a needle. For example, the device or scaffold may be injected through a 16-gauge, an 18-gauge, a 20-gauge, a 22-gauge, a 24-gauge, a 26-gauge, a 28-gauge, a 30-gauge, a 32-gauge, or a 34-gauge needle.

Applicant argues that the specification, at page 5, lines 15-17, also teaches that this invention can produce a tumor antigen such as tumor cell lysate “while avoiding the need for a biopsy.” Indeed, the device of the invention allows for a more efficient generation of a subject-specific immune response against a tumor, for example, by avoiding the need for an invasive procedure to physically obtain tumor material, prepare the tumor antigen and incorporate into the device.
Applicant argues that it is also evident from the teachings of the specification that the compound that induces immunogenic cell death of a tumor cell can generate a subject-specific tumor antigen in high local concentration within a short period of time.
Applicant argues that for at least the foregoing reasons, it is evident that the cited art, alone or in combination, fails to render the claimed invention obvious. Accordingly, Applicant respectfully requests that this rejection of the claims be reconsidered and withdrawn.

Applicant's arguments have been considered, but have not been found persuasive. In regard to any observed advantages, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  See MPEP 716.02 The burden is on the Applicant to establish that the results are unexpected and explaining the proffered data, mere conclusions of unexpected results are not sufficient to establish nonobviousness. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02 (b) Further, the evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02 (e).  Thus, Applicant’s summary statement of the advantages of the claimed method is not sufficient to show the non-obviousness of the claimed invention because the statement is not supported by factual evidence that differences between the claimed method and prior art are indeed unexpected and no evidence was compared with the subject matter of the prior art.  The fact that the claimed method may have certain benefits is not sufficient to show the non-obviousness of the claimed invention. Thus, Applicant has not met the burden to establish nonobviousness of the claimed invention and the arguments are not found persuasive. 

Conclusion
7.	All other objections and rejections recited in the Office Action of January 31, 2022 are withdrawn in view of Applicant’s amendments and arguments.
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642